Citation Nr: 1424353	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral ankle disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to August 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a low back disability.  Subsequent to the September 2009 rating decision, jurisdiction was transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Board videoconference in April 2014.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's low back disability is proximately due to his service-connected bilateral ankle disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The record shows that the Veteran has current diagnoses of degenerative disc and joint disease of the lumbar spine.  The Veteran is currently service-connected for bilateral ankle disabilities and pes planus.  

The Veteran asserts that his low back disability is caused by his service-connected bilateral ankle disabilities.  

Private treatment records dated in January 2008 note that there was a correlation between the Veteran's pes planus and valgus deformity of the heel that might be exacerbating the pain in his low back, ankle and hip.

The Veteran was afforded a VA examination in June 2009.  The examiner determined that the Veteran's low back disability is less likely as not caused by or a result of the Veteran's service-connected bilateral ankle disabilities.  The examiner opined that there is no direct evidence or study that shows degenerative joint disease of the ankles leads to degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner did not indicate whether the low back disability is aggravated by the service-connected ankle disabilities or is otherwise related to the Veteran's period of military service.

VA treatment records indicate persistent complaints of, and treatment for, low back pain.  A record dated in December 2009 notes that the Veteran reported that when his service-connected ankles begin to flare, so does his back.  A physician opined that this appeared to be related to the Veteran's antalgic gait and years of the complaint having an effect through the related kinetic chain.  

The evidence is at least in equipoise.  Although the VA examiner concluded that the low back disability was not caused by the service-connected bilateral ankle disabilities, VA and private treatment records include opinions that the low back disability was, at least in part, caused by the service connected pes planus and ankle disabilities.

Resolving doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for a low back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.310(b).  


ORDER

Service connection for a low back disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


